793 F.2d 701
Patricio HERNANDEZ-CORDERO and Maria Guadalupe Ortega DeHernandez, Petitionersv.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 85-4587.
United States Court of Appeals,Fifth Circuit.
July 8, 1986.

Barbara Hines, Austin, Tex., for petitioners.


1
Edwin Meese, III, Atty. Gen. Dept. of Justice, Robert L. Bombaugh, Director, Office of Immigration Litigation, Civ.Div., Allen W. Hausman, Asst. Director, Madelyn E. Johnson, Eloise Rosas, Richard M. Evans, Lauri Steven Filppu, Marshall Tamor Golding, Washington, D.C., for I.N.S.


2
Richard M. Casillas, Dist. Director, San Antonio, Tex., David H. Lambert, Dist. Director I.N.S., New Orleans, La., for other interested parties.


3
Petition for Review of an Order of the Immigration and Naturalization Service.


4
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


5
(Opinion March 5, 1986, 5 Cir., 1986, 783 F.2d 1266)


6
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

7
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


8
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.